Citation Nr: 9920582	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had a verified period of active duty for 
training from December 1956 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The record discloses that the appellant filed a notice of 
disagreement with this rating determination in July 1997.  A 
statement of the case was issued in November 1997.  The 
appellant perfected an appeal in this matter in November 
1997.  He was afforded a personal hearing before the RO in 
January 1998.  In a November 1998 rating action, the hearing 
officer affirmed the RO's denial of service connection for a 
seizure disorder.  

With respect to the appellant's period of military service, 
he has reported active duty from December 1953 to June 1957.  
He has also noted a period of foreign service in Korea.  The 
appellant's service records are not available.  The appellant 
was requested to complete National Archives Form 13055 for 
purposes of reconstructing the missing service records from 
alternate sources; however, the appellant did not respond to 
this request.  The RO thereafter referred this case for 
review.  Following examination of the record, it was noted 
that the available data was consistent with a period of 
active duty for training from December 1956 to May 1957.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO to the extent possible.

2.  The claim of entitlement to service connection for a 
seizure disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the appellant's service 
medical records are missing. Under such circumstances, the VA 
has a heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In that regard, the record indicates that a search 
effort was undertaken by the RO to reconstruct the claims 
folder.  The record reflects that the appellant was requested 
to provide information, but did not respond to this request.  
As will be explained below, the absence of the service 
medical records is not decisive in this matter, and was not 
the determinative factor of the Board's disposition of the 
issue on appeal.


Factual Background

The record reflects that the appellant initially filed an 
application for compensation benefits for disability, claimed 
as a seizure disorder (epilepsy), in April 1980.  The 
appellant reported that this condition had its onset in 1957.  
The application reflects that the appellant reported "none" 
in the appropriate sections noting medical treatment he 
received in service and following his release from service.  
However, the appellant indicated that he had been 
hospitalized or placed in domiciliary care within the 
preceding three month period at a private medical facility, 
in addition to the VA medical facility. 

The record discloses that the RO, by letter, dated in May 
1980 requested the appellant to provide additional evidence 
or information concerning medical treatment he received for 
his claimed disability.  In addition, the RO forwarded a 
request for the appellant's medical records in May 1980 to 
the identified medical facilities.  A reply to this records 
inquiry was received from the VA medical facility later that 
month, which indicated that there was no record of treatment 
on file pertaining to the appellant.  The appellant was 
advised of the negative records search by letter dated in 
June 1980.  It was requested that the appellant forward any 
relevant medical evidence to the RO for consideration.  

Private medical records were received in June 1980.  These 
records show that the appellant was seen on an emergency 
basis in January 1979.  He presented with complaints of a 
history of seizures, with his most recent episode reported as 
the night before.  He indicated that he was taking medication 
for his seizure disorder, but requested reevaluation of his 
medication.  The clinical report indicated that the appellant 
reported a 23 year history of seizure disorder, with 
intermittent treatment on Dilantin and Phenobarbital.  It was 
noted that the appellant reported he had last taken 
medication six months earlier.  He reported four seizure 
episodes within the prior six month period.  He reported no 
trauma or tongue biting associated with his seizure activity 
the night before.  He noted some loss of bladder control in 
conjunction with the seizure activity.  The appellant was 
provided with prescriptions for Dilantin and Phenobarbital.  
He was scheduled for follow-up neurological screening.  A 
diagnostic impression of chronic idiopathic epilepsy was 
indicated.  

On neurological screening in February 1979, it was noted that 
the appellant had a 15 year history of grand mal seizures, 
which were well controlled with medication.  It was noted 
that the appellant discontinued his medication some four 
months earlier.  He reported a grand mal seizure one month 
earlier.  The appellant denied symptoms of nausea or 
vomiting, but noted problems with ambulation and dizziness.  
The examiners noted that these complaints were not 
representative of true vertigo.  It was noted that the 
appellant also reported blurred vision.  The appellant denied 
seizure activity while on medication.  It was the physician's 
impression that the dosage of the appellant's medication was 
too high.  

The appellant was next seen in the neurology clinic in March 
1979, at which time he complained of a two week history of 
severe occipital headaches, which become frontal in nature.  
He denied nausea or vomiting.  The appellant denied any 
alleviating factors, and indicated that his pain was 
increased by stress.  He reported continued difficulty with 
ambulation.  In this context, the appellant reported 
occasional falls.  It was noted that the appellant reported 
almost constant diplopia in both eyes.  The appellant 
reported that his seizures had continued once daily, preceded 
by an aura, or headache when severe.  The appellant was 
evaluated with poor control of seizures with recent onset of 
severe headaches, and visual blurring and diplopia.  The 
appellant was continued on medication, and was referred for 
diagnostic evaluation.  On diagnostic evaluation, it was 
noted that normal brain blood perfusion and static images 
were noted on brain scan.  The appellant was treated later in 
March 1979 for complaints of blurred vision, blackouts, and 
headaches.  Examination conducted at that time was negative 
for diplopia, blurring, or significant refractive error.  The 
appellant's seizure condition was noted to be uncontrolled 
without medication following evaluation in late March 1979.  
It was noted that the appellant had experienced three grand 
mal seizures, with change in the psychomotor seizure quality.  
A March 1979 encephalogram (EEG) yielded normal results; 
however, the report noted that some adult epileptics are 
evaluated with normal results.  When seen in April 1979, it 
was noted that the appellant's seizure disorder was poorly 
controlled with his current medication.  The appellant 
reported an increase in seizure activity three weeks earlier, 
from one to two seizures weekly to three grand mal seizures 
daily.  He denied any history of trauma prior to this period.  
The appellant also complained of an occasional disturbance in 
his gait, and night sweats.  The diagnostic impression was 
longstanding idiopathic seizure disorder, with normal EEG and 
brain scan, with acute exacerbation.  A May 1979 clinical 
report noted a clinical impression of grand mal seizures with 
questionable poor patient compliance and poor control.  

The record discloses that the RO, in July 1980, again 
requested the appellant to provide information or evidence 
concerning the claimed disability.

A records inquiry with the National Personnel Records Center, 
received in August 1980, indicated that a search revealed no 
service medical records for the appellant.  It was noted that 
the appellant's service records were among those destroyed in 
a fire at the records repository in 1973.

In correspondence, dated in September 1980, the appellant 
indicated that he was injured during an explosion that 
occurred on an infiltration course during basic training in 
December 1956.  He reported that he was initially treated at 
the dispensary following the initial injury.  He thereafter 
began to experience blackouts.  The appellant also provided a 
chronology of treatment for his seizure disorder.  In this 
context, the appellant indicated that he had not received 
treatment for his seizure disorder at the VA medical 
facility.  He indicated instead that he was treated at a 
private medical facility between 1973 to 1980.  Also received 
were physician certificates, dated from April 1979 to April 
1980.  These reports reflect that the appellant was evaluated 
with seizure disorder, and determined to be unemployable.  

The record reflects that the RO forwarded authorizations for 
release of information in order to obtain medical records 
pertaining to the reported medical treatment the appellant 
received for the claimed seizure disorder.  

Service administrative records, consisting of morning 
reports, document that the appellant was treated at the 
dispensary in 1957.

In an August 1995 statement, the appellant indicated that he 
suffered from seizures while on active duty, and noted that 
he continued to experience seizures weekly.  The appellant 
indicated that medical evidence in support of this claim 
would be forwarded to the RO for consideration.  In a 
September 1995 letter, the RO requested the appellant to 
provide additional information or evidence concerning medical 
treatment he received for his claimed seizure disorder.  In 
subsequent correspondence, dated in October 1995, the RO 
advised the appellant concerning the type of evidence have 
needed in support of his claim.  In this regard, it was noted 
that evidence documenting medical treatment proximate to the 
appellant's period of military service should be provided.

Private medical records, dated from May 1991 to September 
1995, were received.  These records reflect that the 
appellant was seen in October 1991 for complaints of 
dizziness due to increased dosages in medications taken for 
his seizure disorder.  When seen in June 1995, the appellant 
reported complaints of dizziness.  He was assessed with 
seizure disorder, and continued on his course of treatment.  
An August 1992 clinical report indicated that the appellant 
reported subjective complaints of weakness and fatigue.  Also 
received were clinical laboratory results, evaluating the 
blood for levels of Dilantin and Phenobarbital.  The 
remainder of these clinical reports document treatment for 
unrelated conditions. 

A November 1995 reply from the records custodian confirmed 
that the appellant's service medical records were not 
available, and were destroyed in the fire at the records 
repository.  In accordance with the provisions of M21-I, Part 
III, Ch. 4.29, the appellant was advised in January 1996, 
regarding the RO's action in obtaining service medical 
records.  It was noted that efforts undertaken to reconstruct 
the service medical records were not successful, and that 
further effort in this regard would be futile as all 
potential sources of information had been exhausted.  

By letter, dated in January 1997, the appellant requested the 
appellant to provide evidence or information concerning 
medical treatment he received for the claimed disability.  In 
addition, the appellant was requested to complete National 
Archives Form 13055, Request For Information Needed To 
Reconstruct Medical Data.  The record reflects that the 
appellant did not reply to this request, or take additional 
action to provide information in this regard.

The appellant was afforded VA examination in February 1997.  
The examiner noted that the appellant ambulated with a very 
unsteady gait, and nearly fell on two or three occasions.  It 
was noted that the appellant had not been employed since 
1979.  The appellant reported that his medical history was 
significant for a "seizure disorder admittedly all of his 
life."  He described his seizures as grand mal, with bladder 
and bower incontinence at times.  It was noted that the 
appellant was presently treated with Dilantin and 
Phenobarbital.  The appellant reported additional symptoms of 
shortness of breath, chest pain, and blurred vision.  The 
appellant reported that he seized the night before, and that 
he typically experienced two or three seizures each month.  
He indicated that he previously experienced prodromal 
headache symptoms, but noted that had not experienced such 
symptomatology in three years.  The examiner noted that 
medical evidence of record referenced the onset of the 
appellant's seizure disorder from age 15 years, with an 
increase in severity in the late 1970s to early 1980s.  

The examiner observed the appellant to be so profoundly weak 
at the time of this evaluation, that the appellant was unable 
to hold his legs up while on the examining table.  The 
appellant was noted to essentially be without coordination, 
particularly in the lower extremities.  While the upper 
extremities were noted to be weakened, they exhibited more 
coordination.  There was no subjective evidence of sensory 
deficit.  It was the examiner's opinion that the appellant's 
complaints of weakness were associated with muscle atrophy.  
The appellant reported that he experienced numbness over the 
right upper and lower extremities during a recent blackout 
episode, which resolved.  Deep tendon reflexes were evaluated 
as 2+, and equal.  There was evidence of profound muscle 
wasting.  There were generally significant findings noted on 
examination.  It was noted that a complete systems evaluation 
was not possible due to the appellant's profound weakness, 
which rendered him unable to stand.  The examiner noted that 
completion of the examination findings was not pertinent to 
an evaluation of the etiology of the seizure disorder and, 
therefore, concluded that the incomplete physical examination 
report was not decisive with respect to the requested medical 
opinion.  The diagnostic impression included findings of 
grand mal seizure disorder since childhood with profound 
weakness and muscle atrophy and inability to perform normal 
locomotion; open heart surgery, mechanical heart valve with 
current bradycardia heart block; and profound generalized 
weakness secondary to these conditions.  

In his assessment, the examiner indicated that the appellant 
had a profound problem with seizures on Dilantin and 
Phenobarbital levels below therapeutic levels.  The appellant 
was also evaluated with heart block symptomatology and 
decompensation of the heart with systolic pressure and high 
blackout spells, opined to be likely attributable to the 
appellant's longstanding seizure disorder.  

By letter, dated in December 1997, the RO requested 
additional evidence pertaining to medical treatment the 
appellant received for the claimed disability.  The record 
further discloses that in January 1998, the RO forwarded a 
series of correspondence to medical facilities identified by 
the appellant, requesting copies of treatment reports.  A 
request for records was also forwarded to the Social Security 
Administration for copies of medical evidence used in 
connection with his claim for disability benefits.  
Notification was also sent to the appellant requesting that 
he provide additional evidence.

During a January 1998 hearing, the appellant testified 
concerning the onset and severity of his seizure disorder.  
The appellant stated that he did not have a seizure disorder, 
and denied any seizure activity prior to his entrance into 
military service.  He indicated that during basic training 
exercises in 1953, he sustained an injury following an 
explosion during a night training course.  He was unable to 
recall the circumstances of the explosion or the events 
immediately following the explosion.  He indicated that he 
was removed from the training course, and taken to the field 
dispensary.  He reported that he was seen at the military 
hospital, and remained there for observation.  The appellant 
stated that he has suffered from seizure episodes since that 
time.  The appellant indicated that he was unable to recall 
whether a Medical Board was convened to evaluate his 
eligibility for continued service.  Generally, his seizure 
activity is preceded by headaches after which he blacks out.  
The appellant reported private medical treatment from 1964 to 
the present.  He is currently maintained on Dilantin and 
Phenobarbital.  The appellant indicated that he now 
experiences three to four seizures each month, most of which 
reportedly occur while he is asleep.  He reported that 
paramedics are generally contacted for purposes of 
transporting him to the hospital whenever his seizure 
activity lasts longer than two to three minutes.  He reported 
his most recent seizure episode the night before the hearing.  
It was noted that his seizure episodes have been accompanied 
by bladder and bowel incontinence.  The appellant stated that 
VA examiner had evaluated him with grand mal seizures.  
However, he noted that the examiner incorrectly reported that 
the appellant's seizure disorder was a life long condition.  
When queried, the appellant indicated that variously 
documented notations in the medical record, which indicated 
that his seizure disorder was a long-standing disorder that 
had its onset during the appellant's childhood, were 
incorrect.  It was noted that the appellant was not employed, 
and that he received disability benefits based on his seizure 
disorder.

Private medical records, dated from December 1966 to August 
1997, were reviewed.  These treatment reports generally 
document treatment for unrelated conditions, but note that 
the appellant's medical history is significant for a seizure 
disorder.  The appellant was privately hospitalized in 
October 1991 for evaluation following an episode of syncope.  
The hospital report indicated that the appellant was noted to 
"have epilepsy since childhood."  

A lay statement from the appellant was received in June 1998.  
It was noted that the appellant "had seizure in [service], 
worst form since spending 18 months in Korea."

In June 1998, the RO advised the appellant that records 
requests had been submitted to identified medical facilities.  
However, treatment reports were not received from all of the 
potential sources identified by the appellant.  It was 
requested that the appellant obtain the treatment records. 

Private medical records, dated from February 1978 to December 
1982, were received.  These medical records show that the 
appellant was hospitalized in January 1980.  It was noted 
that he presented with a 30 to 40 year history of seizure 
disorder.  He reported two to three seizure episodes per 
month, even with use of medication.  On the date of 
admission, the appellant reported four seizure episodes, 
although he was not taking his medications at that time.  An 
assessment of seizures, off medication, was indicated.  The 
appellant was seen on an emergency basis in December 1982.  
The appellant complained of a one month history of syncopal 
episodes.  It was reported that the appellant had experienced 
recurrent seizures since he finished his prescription 
medications one week earlier.  The remainder of these 
clinical records were duplicative of reports previously 
associated with the claims folder.


Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a disease, such as epilepsy becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307. 3.309. 

The threshold question in this case is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

In this case, the service medical records are not available.  
As noted, the record reflects that the RO requested the 
appellant to provide evidence in order to reconstruct the 
service records.  However, the appellant did not respond to 
the request to complete NA Form 13055.  The available medical 
evidence of record consists of post service treatment 
reports, which document treatment and evaluation for seizure 
disorder.  However, there is no competent medical opinion of 
record which links the appellant's post service seizure 
disorder to his period of military service, or to any event 
in service.

The Board therefore finds that the determinative question 
with respect to the appellant's claim is medical causation.  
The Board has considered the appellant's lay statements 
purporting to show that his current seizure disorder 
developed as a result of an injury during service.  However, 
when the question involves one of medical diagnosis or 
causation, as here, a lay person cannot provide competent 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or medical diagnoses, competent medical evidence to 
the effect that the claim is 'plausible' or 'possible' is 
required.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the 
appellant's seizure disorder is first clinically documented, 
by objective medical evidence of record, in 1979, 
approximately 22 years following the appellant's release from 
service.  Further, the medical evidence does not demonstrate 
that this disorder is related to service, or to any incident 
which occurred during service.  

In light of the above considerations, the appellant's claim 
is not well-grounded; and, the appeal must be denied.  No 
duty to assist the appellant in this claim has arisen.  The 
RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (1992).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well-grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).  



ORDER

Service connection for a seizure disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

